           CASE 0:20-cv-01964-JRT-BRT Doc. 12 Filed 03/04/21 Page 1 of 2


                                 UNITED STATES DISTRICT COURT

                                    DISTRICT OF MINNESOTA


MOHAMMED KARAMAH,
                                                           Civil No. 20-1964 (JRT/BRT)
                      Petitioner,

v.
                                                              ORDER ON REPORT
IMMIGRATION AND CUSTOMS                                     AND RECOMMENDATION
ENFORCEMENT, et al,

                      Respondents.


      Mohammed Karamah, AXXXXXXXX, Sherburne County Jail, 13880 Business
      Center Dr., NW, Elk River, MN 55330, pro se petitioner.

      Chad A Blumenfield, Assistant United States Attorney, UNITED STATES
      ATTORNEY'S OFFICE, 300 South 4th Street, Suite 600, Minneapolis, MN
      55415, for respondents.

      Magistrate Judge Becky R. Thorson filed a Report and Recommendation on

December 7, 2020 (ECF No. 11). No objections have been filed to that Report and

Recommendation in the time period permitted.

      Based on the Report and Recommendation of the Magistrate Judge, and the files,

records, and proceedings herein, IT IS HEREBY ORDERED that:

      1.       Petitioner’s Petition for a Writ of Habeas Corpus (ECF No. 1) be DISMISSED

            without prejudice;

      2.       Petitioner’s request for appointment of counsel be DENIED as moot.

      LET JUDGMENT BE ENTERED ACCORDINGLY.
        CASE 0:20-cv-01964-JRT-BRT Doc. 12 Filed 03/04/21 Page 2 of 2


Dated: March 4, 2021                     s/John R. Tunheim
at Minneapolis, Minnesota                JOHN R. TUNHEIM
                                         Chief Judge
                                         United States District Court




                                     2
